In a support proceeding pursuant to Family Court Act article 4, the former husband appeals from an order of the Family Court, Suffolk County (Freundlich, J.), entered April 25, 1991, which, inter alia, denied his objections to an order of the same court, dated December 11, 1990 (Zimmer, H. E.), which denied his motion to eliminate the medical coverage provisions of the parties’ 1979 judgment of divorce.
Ordered that the order is affirmed, with costs.
The former husband failed to present sufficient evidence *827that the former wife was holding herself out as another man’s wife (see, Matter of Bliss v Bliss, 66 NY2d 382). Absent such a showing, courts have no power under Domestic Relations Law § 248 to modify or annul a support obligation.
Because there is no indication in the record that the former wife intentionally relinquished the right to receive alimony (see, Andrews v Dolan, 158 AD2d 569), we reject the former husband’s claim that she waived her right in this regard.
We have reviewed the former husband’s remaining contentions and conclude that they are without merit. Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.